Citation Nr: 0514179	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  96-04 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for migraine headaches.  

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran had active military service from November 1961 to 
November 1963.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  The case was remanded for 
additional development by the Board in July 1999, and the 
development with respect to the issue of whether new and 
material evidence has been presented to reopen a claim for 
service connection for depression has been accomplished.  

Additional development is required with respect to the issues 
of entitlement to service connection for PTSD and migraine 
headaches, and these issues are addressed in the Remand 
portion of this present decision.   


FINDINGS OF FACT

1.  Service connection for depression was denied by a May 
1978 rating decision, as to which the veteran was notified in 
June 1978; the veteran did not perfect an appeal with respect 
to the issue, and that was the last final rating decision 
addressing this issue on any basis.  

2.  The evidence received since the May 1978 rating decision 
does not bear directly and substantially upon the issue of 
service connection for depression, nor is it, by itself or in 
conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of this issue. 


CONCLUSIONS OF LAW

1.  The May 1978 rating decision is final.  38 U.S.C.A. 
§ 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1977).   

2.  Evidence received since the May 1978 rating decision is 
not new and material; thus, the claim for service connection 
for depression may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In February 2004 and June 2004 letters, the RO advised the 
veteran of the substance of the VCAA and its effect on the 
claim adjudicated herein.  In addition, the veteran was 
advised, by virtue of a detailed October 2004 supplemental 
statement of the case (SSOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his petition to reopen and 
grant the claim for service connection for depression.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the October 
2004 SSOC issued by the RO clarified what evidence would be 
required to reopen and grant the claim for service connection 
for depression.  Further, the claims file reflects that the 
October 2004 SSOC contained the new duty-to-assist 
regulations codified at 38 C.F.R. §§ 3.102, 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
All the above documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield v. Nicholson, supra, slip op. at 27.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim adjudicated herein has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this claim.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim 
adjudicated below, under the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The U.S. 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

II.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, but it was explicitly made applicable 
only to applications to reopen finally disallowed claims 
received by VA on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.156(a) (2003)).  As the veteran's application to reopen was 
received prior to that date, in April 1993, the preexisting 
version of 38 C.F.R. § 3.156 applies.  All citations in the 
present decision refer to the "old" version of 38 C.F.R. 
§ 3.156.

With the above criteria in mind, the relevant evidence will 
be summarized.  A May 1978 rating decision, in pertinent 
part, denied service connection for depression.  The veteran 
was notified of this decision in June 1978.  He did not 
appeal to the Board with respect to that issue, and therefore 
the May 1978 rating decision is final.  38 U.S.C.A. § 4005(c) 
(West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977).  That 
was the last final rating decision addressing the issue of 
service connection for depression on any basis.  

Summarizing the pertinent evidence of record at the time of 
the May 1978 rating decision, the service medical records, 
including the October 1963 separation examination, do not 
refer to treatment for depression or any other psychiatric 
disability.  The post-service evidence of record, as cited in 
the May 1978 rating decision, included a report reflecting 
treatment for depression at a VA hospital beginning in 
January 1978.  Also of record were reports from an April 1978 
VA examination that resulted in a diagnosis of psychoneurotic 
depression.  

The veteran's mental health history, as documented on the 
reports from the April 1978 VA examination, was that he had 
been suffering from such symptoms as difficulty in 
concentration and depression which were said to have 
"apparently" begun during his military service.  The 
veteran reported at that time that he had "attempted" to 
see a psychiatrist shortly before separation from service but 
that "nothing was done."  A history of an injury sustained 
in a fall from a roof 10 years prior to this examination 
which resulted in a compression fracture of the neck was 
reported, and the veteran described increased depression 
during the year or so prior to the April 1978 VA examination, 
due to his not being able to work.  He was noted to have been 
undergoing treatment with a VA psychiatrist treatment at the 
day hospital.  A history of turmoil in his household as a 
child was reported by the veteran, with "considerable 
antagonisms" due to problems with his father.  Following the 
examination, the psychiatrist noted that the veteran's 
psychiatric condition "apparently had its beginning during 
military service some fifteen or more years ago."  

Evidence received since the May 1978 rating decision includes 
voluminous reports from VA psychological testing and group 
therapy beginning in January 1977, with the veteran's 
psychiatric problems said therein to include depression, 
marital problems, work difficulties, and PTSD.  A June 1994 
report from a VA psychiatrist who indicated that he had 
treated the veteran since 1978 noted that the veteran had 
received individual, group, and psychopharmologic therapy 
since that time.  This psychiatrist indicated that the 
veteran was continuing to have symptoms of depression and 
anxiety.  These problems were not linked by this psychiatrist 
to service.  

A report from a private psychiatrist date in January 1979 
shows the veteran reporting that he thought his problems 
dated from when he was 12 years of age, when he would drink 
and get into trouble with the police.  He reported having 
trouble with depression and concentration since he was a 
child, due to intense physical abuse from his father.  Also 
reported were physical problems beginning shortly after 
service due to an automobile accident and a fall.  As a 
result of those injuries, he stated that he was told to 
"give up work" by his medical doctor in 1976.  Although the 
veteran stated the he knew he should seek psychiatric help, 
he did seek such help until December 1977, when he went to a 
VA hospital, where he stated he went four or five days a 
week.  Following the mental status examination, the diagnosis 
was chronic psychotic depression, and the psychiatrist sated 
that he felt the veteran was "psychotic due to the 
deterioration in personality, losses of contact with reality, 
and a mood disorder that has been persuasive."  The 
veteran's problems were not related by this examiner to 
service.  

A September 1980 report from an examination by a private 
psychiatrist noted diagnoses of psychomotor epilepsy and 
chronic depression, with a possible features of borderline 
personality disorder.  The mental history included the 
veteran recounting problems with his father growing up, who 
he indicated was physically abusive towards him.  In 
summarizing his findings, this psychiatrist indicated the 
veteran had "a long history of behavioral and social 
maladjustments, best understood in terms of the abuse he 
received from his father."  None of the veteran's 
psychiatric or behavioral problems was related to military 
service by this examiner.  

October 1980 and June 1981 statements for the purpose of 
assisting the veteran with a Social Security disability 
claim, from mental health professionals at the VA day 
hospital attended by the veteran, indicate that the veteran's 
admission to the facility was necessitated by increasing 
depression and agitation, due largely to physical 
difficulties which prevented the veteran from working.  
Again, none of the veteran's problems was related to service 
in either statement.  

Also of record is a one-page report from a June 1993 VA 
psychiatric examination, with the veteran reporting 
difficulty with adjusting to civilian life, particularly due 
to an accident in 1965 that resulted in a broken neck, which 
precluded him from working for five years.  He stated that 
his employment most recent to the examination was from 
November 1990 to February 1992.  The veteran reported at that 
time that he had serious depression with suicidal ideation 
during his military service but that he was told to simply 
leave the Navy when he sought psychiatric treatment.  

An August 1993 report from a private psychiatrist shows the 
veteran again describing treatment for depression four or 
five days a week at a VA hospital.  This examiner also noted 
that the veteran had been diagnosed with PTSD, but he 
indicated that this was not due to combat-related conditions 
in service and instead was due to severe abuse as a child.  
The veteran stated that while he was told he was not 
physically able to work in 1975, he pursued employment until 
1989.  The examiner stated that he found no change warranted 
in the veteran's diagnosis based upon the history detailed in 
his medical records, but did think it should be noted that 
the veteran has dissociative schizotypal traits as part of a 
personality disorder.  Again, none of the veteran's 
psychiatric problems was related by this examiner to service.  

Other evidence submitted since the May 1978 rating decision 
includes a May 1994 report from a VA social worker who 
indicated that the veteran had been in therapy with her for 
seven years, primarily for substance abuse and related 
issues.  She indicated that he had done well with his 
substance abuse, but that he was on additional treatment for 
depression.  Again, this statement did not attribute any of 
the veteran's problems to service. 

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for depression.  While some of 
the VA and private medical records received since the May 
1978 rating decision could be viewed as "new," none of them 
is "material," because this evidence does not bear directly 
and substantially on the issue at hand; that is, these 
reports do not contain any competent medical evidence or 
opinion specifically linking a current disability associated 
with depression to veteran's military service.  In this 
regard, the earliest post-service reference to treatment for 
a psychiatric disorder is contained in reports from VA 
outpatient/day hospital treatment initiated in 1978 or 1979.  
None of these reports, or any other clinical evidence 
received since the May 1978 rating decision, definitively 
attributes the veteran's psychiatric problems to service.  
Most of the post-service clinical evidence suggest that, 
rather than service, the veteran's psychiatric problems were 
related to either childhood trauma or post-service accidents 
which made him frustrated because he could not work.  

As for the contentions submitted by and on behalf of the 
veteran asserting that he has a current disability associated 
with depression that is etiologically related to service, the 
veteran and his representative, being laypersons and not 
medical professionals, are not deemed competent to offer 
evidence as to diagnosis, medical etiology, or causation.  
See Routen, Espiritu, supra.  Thus, those contentions are not 
material to the issue before the Board.  

In summary, the Board finds that the evidence received in 
conjunction with the request to reopen is not new and 
material, and does not serve to reopen the claim for service 
connection for depression.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  The evidence having been found not to be 
new and material, no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence having not been received, the claim 
for service connection for depression is not reopened, and 
the appeal is accordingly denied.  


REMAND

The report from the July 2001 VA PTSD examination, while 
including a diagnosis of PTSD, indicates that the stressor 
alleged by the veteran to have resulted in PTSD, the 
interdiction of a Russian cargo ship in November 1962 during 
the Cuban Missile Crisis while he served aboard the U.S.S. 
WASP, had not been independently verified.  In fact, there is 
independent evidence of record, to include that as discussed 
by the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) in an October 2003 response to a stressor 
verification request, that the U.S.S. WASP did in fact 
intercept a Russian vessel in November 1962.  Moreover, 
service department records document the veteran's presence on 
the WASP at the time in question. 

Given the fact that the stressor asserted by the veteran has 
been verified to the extent described above, and the fact 
that a VA psychiatrist has not had the opportunity to render 
an opinion (the July 2001 PTSD examination indicates that a 
medical doctor did not conduct the examination) specifically 
as to whether such a verified stressor was sufficient to 
result in a diagnosis of PTSD under DSM-IV (American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders, 4th edition), the Board regretfully 
concludes that this case must be remanded to afford the 
veteran an examination by a psychiatrist to determine whether 
such a diagnosis is appropriate.  

With regard to the claim for service connection for 
headaches, neither the July 2001 nor the January 2004 VA 
examination that addressed the veteran's headaches contains 
an opinion as to whether the veteran has a current disability 
associated with headaches that is etiologically related to 
service.  Such an opinion was requested by the Board in its 
July 1999 remand, and the veteran's representative in 
statements dated in December 2004 and January 2005 found 
fault with the fact that such a nexus opinion was not 
included in the reports from either examination.  Given the 
contention of the veteran's representative, and the fact that 
the Board is required to insure compliance with the 
instructions of its remands, the RO will be requested upon 
remand to obtain a medical opinion as to whether the veteran 
currently has a disability associated with headaches as a 
result of in-service symptomatology or pathology.   See 
Stegall v. West, 11 Vet. App. 268 (1998).   

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for the following development.  VA will notify the veteran 
when further action is required on his part. 

1.  The veteran is to be afforded an 
examination by a VA psychiatrist to 
determine whether, as a result of the 
verified incident involving the 
interdiction of a Russian vessel in 
November 1962 during the blockade of Cuba 
(as opposed to abuse as a child), it is at 
least as likely as not (i.e., to at least a 
50-50 degree of probability) that the 
veteran has a current disability due to 
PTSD as that diagnosis is defined by DSM 
IV, or whether such a fact is unlikely 
(i.e., less than a 50-50 probability).  
Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  

The examination should include the 
psychological testing appropriate to 
confirm a diagnosis of PTSD.  The claims 
file must be made available to the 
examiner, and the reports from the 
examination should document that such a 
review took place.  In rendering the 
requested opinion, the psychiatrist 
should dissociate any disability due to 
other psychiatric disorders, or from any 
PTSD from which the veteran may be 
suffering due to a reported history of 
physical abuse as a child, from that, if 
any, felt to have resulted from the 
confirmed in-service stressor.  

2.  The veteran should be afforded an 
appropriate VA examination that includes 
an opinion as to whether it is at least 
as likely as not or unlikely that the 
veteran currently has a disability 
associated with in-service headaches as a 
result of in-service symptomatology or 
pathology, to include the headaches shown 
on service medical records dated in 
February, March, and April 1962.  The 
claims file should be made available to 
the examiner and the reports from the 
examination should document that the 
claims file was reviewed.  Also pertinent 
evidence for consideration by the 
examiner is the fact that the October 
1963 VA examination did not include any 
reference to headaches but that a Medical 
History report completed in June 1964 
examination for Navy Reserve purposes 
reflected "quite bothersome" headaches.  

3.  Following the completion of the 
development requested above, the claims 
for service connection for PTSD and 
migraine headaches should be 
readjudicated by the RO.  If either claim 
is denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
pertinent evidence and applicable law and 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


